On Rehearing.
H.L. Nobles instituted mandamus proceedings against the Bienville Parish School Board, through its superintendent and president, seeking to compel the board to reinstate him in his status as principal *Page 698 
of the Gibsland High School for the year 1940-41 at a yearly salary of $2,150, payable on a monthly basis, on the ground that he had been illegally discharged while serving his probationary term, in contravention of the provisions of Act No. 58 of 1936.
The case is now before us for reconsideration of our decree handed down on April 28, 1941, wherein the relief sought by the relator was granted.
From the agreed statement of facts found in the record it appears that the relator, who had been employed as principal of the Gibsland High School for the school terms of 1938-39 and 1939-40, was summarily discharged under a resolution adopted by the Bienville Parish School Board on July 2, 1940, without any written recommendation therefor having been given by the parish superintendent of schools. The relator was advised of the board's action by the superintendent on July 6 following and, despite the fact that he made formal protest against this action in a letter dated August 12, stipulating that unless he was reinstated he would be compelled to take court action, he found, upon his return to resume his duties on the day the Gibsland High School opened, that they were being performed by V.W. Barber, who had been appointed to succeed him. This court action followed.
It is contended by the respondent board that we erred in our holding that the relator, at the close of the school year of 1939-40, was subject to the provisions of the Teachers' Tenure Act (Act No. 58 of 1936), for the reason that relator's employment *Page 699 
was under contracts for each of the two years he served, his services terminating at the end of the separate school years under the very terms of these contracts, as authorized by the same legislature adopting the Teachers' Tenure Act, i.e., by the legislature's adoption of Act No. 59 of 1936, and, moreover, that by signing these contracts the relator waived whatever rights he may have had under Act No. 58 of 1936, citing as authority therefor Article 11 of the Revised Civil Code.
These two acts were enacted for the purpose of amending Act No. 100 of 1922 entitled "An Act To provide a State Board of Education and Parish school boards, defining their duties and powers, and providing for the administration and supervision of the public schools of Louisiana," Act No. 58 amending Section 48 thereof and Act No. 59 amending Sections 20 and 27. These acts, therefore, must be read in the light of the act they amend and must be construed so that the provisions of each are given effect, if that result is at all possible without violating the object of the act. Articles 17 and 18 of the Revised Civil Code; Gas Light  Banking Co. v. Nuttall, 19 La. 447; State v. Allison,146 La. 495, 83 So. 778; State v. Coco, 152 La. 241, 92 So. 883; Thibaut v. Board of Commissioners of Lafourche Basin Levee Dist.,153 La. 501, 96 So. 47; Bradley v. Swift  Co., 167 La. 249,119 So. 37; and City of Shreveport v. Urban Land Company, Inc.,177 La. 357, 148 So. 256.
The legislature's purpose in enacting Act No. 58 of 1936 was to amend Section 48 of Act No. 100 of 1922 in order that the *Page 700 
word "teacher" might be defined and provision made for a probationary term during which a teacher must serve before classified as a regular or permanent teacher. Provision is also made for the specific manner in which either a probationary or a permanent teacher may be removed or dismissed. Act No. 59 of 1936, on the other hand, re-enacting and amending Sections Nos. 20 and 27 of Act No. 100 of 1922, provides, in part, that: "The parish school board shall determine * * * the number of teachers to be employed, and select such teachers from nominations made by the parish superintendent, provided that a majority of the full membership of the board may elect teachers without the endorsement of the superintendent. The board shall have authority to employ teachers by the month or by the year, and to fix the salaries of the teachers * * *."
These two acts, when read together, consideration being given to the purpose sought to be accomplished by the act they amend, are not inconsistent. Any person who is employed as a regular teacher in any of the parish schools of the state thereupon enters into the school system of the state and becomes subject to all of the laws pertaining to that particular class of persons. It is immaterial whether the person is hired to teach by the month or by the year; once a part of the school system of the state, he is subjected to the provisions of Act No. 58 of 1936 making it mandatory that he serve a probationary term of three years before he can be classed as a permanent teacher. These provisions are read into his contract and form a part *Page 701 
thereof, the same as do the remaining provisions of the act. Thereafter his removal or dismissal can only be accomplished in the manner specifically outlined in the same act, i.e., "upon thewritten recommendation, accompanied by the valid reasonstherefor, of the superintendent of schools of that parish."
(Italics ours.)
In the instant case the relator was dismissed by the school board without a written recommendation of the superintendent of the Bienville Parish School Board, accompanied by valid reasons therefor, as required by the act, and he was, therefore, illegally removed. Andrews v. Union Parish School Board,191 La. 90, 184 So. 552; State ex rel. Kundert v. Jefferson Parish School Board, 191 La. 102, 184 So. 555; and State ex rel. Kennington v. Red River Parish School Board, La.App., 193 So. 225.
It is also contended by the respondent board that we erred in our holding that the relator was "entitled to a judgment reinstating him to his original status as Principal of the Gibsland high school" for the reason that it is impossible for the relator to be reinstated for the school term of 1940-41, that term having already expired, and that, even if the relator is entitled to be reinstated as a high school principal, there is no law requiring that he be maintained at any particular school.
There is no merit to these contentions. We appreciate the fact that the relator cannot be reinstated in the actual performance of his duties for the school year of 1940-41. Nevertheless, having been illegally dismissed, he is entitled to his salary for that term and until he is reinstated, *Page 702 
to be paid in the manner and at the rate he was receiving it at the time of his dismissal. See Sherburne v. Orleans Cotton Press,15 La. 360; Shea v. Schlatre, 1 Rob. 319; Tete v. Lanaux, Ex'r, 45 La. Ann. 1343, 14 So. 241; Curtis v. Lehmann  Company,115 La. 40, 38 So. 887; Daspit v. D.H. Holmes Company, 120 La. 86, 44 So. 993; Camp v. Baldwin-Melville Company, 123 La. 257, 258, 48 So. 927; Dunbar v. Orleans Metal Bed Company, 145 La. 779, 82 So. 889; and Hill v. American Co-operative Ass'n, 195 La. 590,197 So. 241. Furthermore, a mere reference to our decree will show that we simply reinstated the relator in his status as principal of the Gibsland High School. Whether or not he is entitled to be maintained in that position is not at issue here.
For the reasons assigned, our original decree handed down April 28, 1941, is reinstated and made the final judgment of this court. Appellee is to pay all costs.